DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the response filed on July 26, 2022, which has been entered in the file. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 12, 13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2013/0035655, of the record) in view of Blair (US 9872732).
Re claims 1, 15-17:	Nakamura teaches a surgical pad comprising a head part (1),  and a tail part (6), wherein the tail part is connected to the head part, the head part comprising including an intermediate layer (3 in figure 2(a)) and a plurality of side layers (2), the intermediate layer being provided between the plurality of side layers (fig. 2(a)), the intermediate layer comprising an X-ray detectable material for use in surgical operations including brain and spinal cord operations (paragraphs 0031, 0038), the intermediate layer (3) is provided between side layers (2), wherein the plurality of side layers are produced from 100% cotton  (paragraph 0002) and have a geometric shape, and wherein the geometric shape is manually formed at desired sizes (paragraph 0037) (see figs. 1-7; paragraphs 0027-0041).  
However, Nakamura fairly suggest that a surgical pad bunch comprising a plurality of surgical pads.
Blair teaches a surgical sponges kit (10) comprising the plurality of surgical pads (12) wherein the plurality of surgical pads is connected through a common junction member (20) serving as a connection point using a fasteners (112a-112n), wherein threaded loops can be used as the fasteners to attach the plurality of sponges to the elongated flexible strip (col. 1, line 62-col. 2, line 14),  wherein any two of the head parts of the plurality of surgical pads of the surgical pad bunch at least partially contact each other via attachment devices (202a-202n), wherein a number of the plurality of surgical pads is at least five, wherein the head part has a square geometric shape (see figs.1-4; col. 5, line 13- col. 8, line 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Blair to the teachings of Nakamura in order to provide an accurate and reliable indication of the number of surgical sponges used during the procedure.
Re claim 2:	Wherein the head part is produced from a hydrophilic cotton material (paragraph 0002).  
Re claim 3:	Wherein the head part has a square geometric shape (fig. 4).
Re claim 6:	Wherein the tail part is a thread produced from the hydrophilic cotton material (paragraph 0001, 0002)     
Re claim 8:	Wherein the X-ray detectable material is an indicator comprising a barium oxide or a barium oxide ion (paragraph 0031).  
Re claim 12:	Wherein the head part is produced from the hydrophilic cotton material (paragraph 0002).
Re claim 13:	Wherein the head part has the square geometric shape (fig. 4).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Blair and Shao (US 2011/0066124, of the record).
Re claim 9:	Nakamura teaches a method of obtaining surgical pad having an angular geometry (fig. 4) for use in surgical operations including brain and spinal cord operations (paragraphs 0031, 0038), wherein the method of obtaining surgical pad comprises the steps of manually folding a pressed cotton along a length thereof to form an upper layer (2) and a lower layer (2) (fig. 4), placing an X-ray detectable material (3) between the upper layer and the lower layer to form a radiopaque intermediate layer, stitching a cotton thread to the head part to form a tail part (6), wherein the head part is marked with the X-ray detectable material (see figs. 1-7; paragraphs 0027-0041).  
However, Nakamura fairly suggest that a surgical pad bunch comprising a plurality of surgical pads.
Blair teaches a surgical sponges kit (10) comprising the plurality of surgical pads (12) wherein the plurality of surgical pads is connected through a common junction member (20) serving as a connection point using a fasteners (112a-112n), wherein threaded loops can be used as the fasteners to attach the plurality of sponges to the elongated flexible strip (col. 1, line 62-col. 2, line 14) (see figs.1-4; col. 5, line 13- col. 8, line 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Blair to the teachings of Nakamura in order to provide an accurate and reliable indication of the number of surgical sponges used during the procedure.
However, Nakamura as modified by Blair fairly suggest the cutting of the pads.
Shao teaches a method of making medical sponges comprising cutting of the sheets into the individual sponges (see figs. 1-7; paragraphs 0028-0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Shao to the teachings of Nakamura/Blair in order to manufacture the individual pad. In fact, such modification (i.e., cutting the pad) is well known in the art at the time the invention was made, and therefore, obvious expedient.
Re claim 10:	Nakamura teaches a method of obtaining surgical pad having a non-angular geometry (figs. 5(c), 5(d)) for use in surgical operations including brain and spinal cord operations (paragraphs 0031, 0038), wherein the method of obtaining surgical pad comprises the steps of manually forming a hydrophilic cotton into a geometric shape, placing an X-ray detectable material (3) into the hydrophilic cotton to form a radiopaque intermediate layer (3), wrapping the hydrophilic cotton around the X-ray detectable material, stitching an end part (6), and forming into a disc having an upper layer (2) and a lower layer (2), obtaining the head part having the non-angular geometry, wherein the hydrophilic cotton acquires a final form, stitching a cotton thread to the head part to form a tail part (6), wherein the head part is marked with the X-ray detectable material (see figs. 1-7; paragraphs 0027-0041).  
However, Nakamura fairly suggest that a surgical pad bunch comprising a plurality of surgical pads.
Blair teaches a surgical sponges kit (10) comprising the plurality of surgical pads (12) wherein the plurality of surgical pads is connected through a common junction member (20) serving as a connection point using a fasteners (112a-112n), wherein threaded loops can be used as the fasteners to attach the plurality of sponges to the elongated flexible strip (col. 1, line 62-col. 2, line 14) (see figs.1-4; col. 5, line 13- col. 8, line 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Blair to the teachings of Nakamura in order to provide an accurate and reliable indication of the number of surgical sponges used during the procedure.
However, Nakamura as modified by Blair fairly suggest the cutting of the pads.
Shao teaches a method of making medical sponges comprising cutting of the sheets into the individual sponges (see figs. 1-7; paragraphs 0028-0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Shao to the teachings of Nakamura/Blair in order to manufacture the individual pad. In fact, such modification (i.e., cutting the pad) is well known in the art at the time the invention was made, and therefore, obvious expedient.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura as modified by Blair as applied to claims 1 and 8 above, and further in view of Marshall (US 4205680, of the record).
The teachings of Nakamura/Blair have been discussed above.
Although, Nakamura/Blair teach the surgical pad comprising the thread tail part, he fairly suggests that the tail part is a hydrophilic cotton material.
 	However, Marshall teaches a medical sponge (10) comprising a handle (14) braided by a plurality of cotton threads (see figs. 1-4; col. 2, line 44-col. 4, line 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Marshall to the teachings of Nakamura/Blair in order to improve absorbance.

Response to Arguments
Applicant’s arguments, see page 6, line 21- page 7, line 20, filed July 26, 2022, with respect to the rejection(s) of claim(s) 1 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakamura in view of Blair as discussed above.
In response to the applicant argument that Nakamura reference fails to teach "A surgical pad bunch, comprising a plurality of surgical pads... wherein the plurality of surgical pads are connected through at least a connection point.”, the examiner respectfully provide Blair reference which discloses a surgical sponge distribution system (200) comprising a plurality of sponges connected to an elongated strip material via fastener wherein the fasteners can be threaded loops as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2887